DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Regarding applicant’s statement about the Information Disclosure Statement of 14 February 2022, the examiner has considered the references.  Due to the extensive nature of the disclosure, the nature of the consideration has been previously described.  Should applicant desire a more detailed consideration of any particular reference, they are requested to identify such references to the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 8 and 15, each claim has been amended to recite, in effect, that the inlet valve is biased open.  The examiner finds no verbal support for this limitation relative to the claimed embodiment of Figs. 64A-D.  Furthermore, as illustrated below, the bias displayed in Fig. 64A-D can only act in a direction opposite the compression of the spring, that is, a closing direction of the inlet valve.  The examiner therefore concludes that this limitation constitutes new matter which was not in the applicant’s possession at the time of filing and/or invention.

    PNG
    media_image1.png
    187
    289
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,700,257 to Minick et al. (Minick herienafter) in view of DE 19627619A1 to Orlita (Orlita, copy and machine translation previously provided) and US PGPub 2008/0024040 to Ogawa (Ogawa).
Regarding claim 1, Minick teaches a wearable (see e.g. Fig. 5) infusion pump assembly (10) comprising: a reservoir assembly having a fluid reservoir (12); and a pump (16) downstream from the reservoir and releasably engaged (via e.g. 22, 72) thereto.  Minick does not teach the details of the pump area generally.  Orlita teaches another infusion pump generally, and particularly teaches a fluid path (6, 7, 8), the fluid path defining a pump area (6, 7, 8), the pump area having a flexible membrane (7) resiliently deformable into the fluid path; a pump assembly (1, 2, 3, 4, 5, 9) engaged to the reservoir assembly, the pump assembly having a pump (3, 5, 9), the pump contacting the pump area when the reservoir assembly and pump assembly are engaged whereby the pump flexes the flexible membrane; and a pump controller (15) for controlling the pump.  Orlita teaches that this pump is advantageously simple in construction (paragraphs 4, 5).  Therefore, it would have been obvious to one of ordinary skill in the art to use a pump as taught by Orlita in place of the pump of Minick in order to realize the advantages in simplicity of construction and operation thereof.  Thus combined, the examiner considers the portion defining the working chamber in combination with the diaphragm (7) to constitute a part of the reservoir assembly.  Furthermore, the previously applied references do not teach the limitation of an open biased inlet check valve.  Ogawa teaches such a valve (e.g. 32 in Fig. 3) and indicates that the valve may be actuated to close the inlet path (paragraph 125).  As such, the combined references teach that it is known to bias an inlet valve to a peristaltic or positive displacement pump in either direction when it is actively controlled, as in Orlita.  In other words, the combined references teach an inlet valve which is biased open and actuated closed as in Ogawa and an inlet valve which is biased closed and actuated open as in Orlita.  As such, the direction of bias is merely a design choice which is effected by the placement and orientation of the biasing means and the actuating means, and the reversal of these elements in a pump such as that of Orlita would have been obvious to one of ordinary skill in the art at the time the invention was made.  The examiner finally notes that there appears to no support for this limitation in the parent applications and as such Ogawa is considered to constitute prior art.
Regarding claim  2, Orlita teaches that the reservoir assembly has a rigid body (in contact with diaphragm 7)and the fluid path is at least partially defined by the flexible membrane and the rigid body opposite the flexible membrane to define the pump area of the fluid channel, and wherein the flexible membrane has a first position (illustrated in Fig. 1) where the flexible membrane and body are separated and a second position where the flexible membrane contacts the body, the pump flexing the flexible membrane between the first position and the second position.
Regarding claim 3, Orlita teaches that the pump comprises a pump actuator (5, 9), an inlet valve (2) and an outlet valve (4), wherein the inlet valve and outlet valve flex the flexible membrane to substantially close the fluid path.
Regarding claim 4, Orlita teaches that he outlet valve is biased to a first position to substantially close the fluid path and having a second position (Fig. 1) where the fluid path is substantially open, whereby pressure in the fluid path can move the outlet valve to the second position to open the fluid path.  Alternatively, Ogawa teaches a closing bias which may be overcome by fluid force, which would have been obvious to utilize by the same analysis as above.
Regarding claim 5, Orlita teaches that the inlet valve has a first position (Fig. 1) whereby the fluid path is substantially open, and second position whereby the fluid path is substantially closed, and the pump assembly has an actuation member to move the inlet valve from the first position to the second position.
Regarding claim 6, Orlita teaches shape memory alloy wire (9).
Regarding claim 7, Orlita teaches that the membrane (7) is continuous.
Regarding claim 8, the assembly of Minick as modified in view of the pump of Orlita teaches those limitations of claim 8 as discussed above.  Additionally, Minick teaches a cannula (“medicinal fluid is infused into the patient’s body”, see col. 1, ln. 5-10), and a wetted reservoir (12), while Orlita teaches a non-wetted pump assembly (e.g. pump assembly excepting 1 and 7). Furthermore, the previously applied references do not teach the limitation of an open biased inlet check valve.  Ogawa teaches such a valve (e.g. 32 in Fig. 3) and indicates that the valve may be actuated to close the inlet path (paragraph 125).  As such, the combined references teach that it is known to bias an inlet valve to a peristaltic or positive displacement pump in either direction when it is actively controlled, as in Orlita.  In other words, the combined references teach an inlet valve which is biased open and actuated closed as in Ogawa and an inlet valve which is biased closed and actuated open as in Orlita.  As such, the direction of bias is merely a design choice which is effected by the placement and orientation of the biasing means and the actuating means, and the reversal of these elements in a pump such as that of Orlita would have been obvious to one of ordinary skill in the art at the time the invention was made.  The examiner finally notes that there appears to no support for this limitation in the parent applications and as such Ogawa is considered to constitute prior art.
Regarding claim 9, Orlita teaches that the reservoir assembly has a rigid body (in contact with diaphragm 7)and the fluid path is at least partially defined by the flexible membrane and the rigid body opposite the flexible membrane to define the pump area of the fluid channel, and wherein the flexible membrane has a first position (illustrated in Fig. 1) where the flexible membrane and body are separated and a second position where the flexible membrane contacts the body, the pump flexing the flexible membrane between the first position and the second position.
Regarding claim 10, Orlita teaches that the pump comprises a pump actuator (5, 9), an inlet valve (2) and an outlet valve (4), wherein the inlet valve and outlet valve flex the flexible membrane to substantially close the fluid path.
Regarding claim 11, Orlita teaches that he outlet valve is biased to a first position to substantially close the fluid path and having a second position (Fig. 1) where the fluid path is substantially open, whereby pressure in the fluid path can move the outlet valve to the second position to open the fluid path.  Alternatively, Ogawa teaches a closing bias which may be overcome by fluid force, which would have been obvious to utilize by the same analysis as above.

Regarding claim 12, Orlita teaches that the inlet valve has a first position (Fig. 1) whereby the fluid path is substantially open, and second position whereby the fluid path is substantially closed, and the pump assembly has an actuation member to move the inlet valve from the first position to the second position.
Regarding claim 13, Orlita teaches shape memory alloy wire (9).
Regarding claim 14, Orlita teaches that the membrane (7) is continuous.
Regarding claim 15, the assembly of Minick as modified in view of the pump of Orlita teaches those limitations of claim 8 as discussed above.  Orlita further teaches a fluid contacting (lower) surface of the membrane (7) and an opposite (upper) surface which is contacted by the piston (3).  Furthermore, the previously applied references do not teach the limitation of an open biased inlet check valve.  Ogawa teaches such a valve (e.g. 32 in Fig. 3) and indicates that the valve may be actuated to close the inlet path (paragraph 125).  As such, the combined references teach that it is known to bias an inlet valve to a peristaltic or positive displacement pump in either direction when it is actively controlled, as in Orlita.  In other words, the combined references teach an inlet valve which is biased open and actuated closed as in Ogawa and an inlet valve which is biased closed and actuated open as in Orlita.  As such, the direction of bias is merely a design choice which is effected by the placement and orientation of the biasing means and the actuating means, and the reversal of these elements in a pump such as that of Orlita would have been obvious to one of ordinary skill in the art at the time the invention was made.  The examiner finally notes that there appears to no support for this limitation in the parent applications and as such Ogawa is considered to constitute prior art.
Regarding claim 16, Orlita teaches that the reservoir assembly has a rigid body (in contact with diaphragm 7)and the fluid path is at least partially defined by the flexible membrane and the rigid body opposite the flexible membrane to define the pump area of the fluid channel, and wherein the flexible membrane has a first position (illustrated in Fig. 1) where the flexible membrane and body are separated and a second position where the flexible membrane contacts the body, the pump flexing the flexible membrane between the first position and the second position.
Regarding claim 17, Orlita teaches that the pump comprises a pump actuator (5, 9), an inlet valve (2) and an outlet valve (4), wherein the inlet valve and outlet valve flex the flexible membrane to substantially close the fluid path.
Regarding claim 18, Orlita teaches that he outlet valve is biased to a first position to substantially close the fluid path and having a second position (Fig. 1) where the fluid path is substantially open, whereby pressure in the fluid path can move the outlet valve to the second position to open the fluid path.
Regarding claim 19, Orlita teaches that the inlet valve has a first position (Fig. 1) whereby the fluid path is substantially open, and second position whereby the fluid path is substantially closed, and the pump assembly has an actuation member to move the inlet valve from the first position to the second position.
Regarding claim 20, Orlita teaches shape memory alloy wire (9).
Regarding claim 21, Orlita teaches that the membrane (7) is continuous.

Response to Arguments
Applicant’s arguments, see page 2, filed 1 June 2022, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogawa, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        26 July 2022